AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT Cou                                                          AUG l 9 2019
                                             SOUTHERN DISTRICT OF CALIFORNIA                                    CLER1,·7J~;:·•~..••
                                                                                                                    11         r
                                                                                                    SOUTHEFJ'J h1'~ t\(~i 1C( COURT
                                                                                                                                   ~~---~-----·· ~J
                                                                                                    BY         · '' F,h__,' Of CAUFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN              AC£~••££•                                         Pt 1·,-v
                                                                                                                ;ASE- - . .......__ ~·~-....::r.,.,,..,.,-:.!.'
                                                                      (For Revocation of Probation or Supervised Release)                                 ·
                                                                      (For Offenses Committed On or After November 1, 1987)
                                 v.
                    EDDIE TOBIAS HUFF (1)
                                                                         Case Number:         3:12-CR-01738-LAB

                                                                      Robert A. Garcia
                                                                      Defendant's Attorney
REGISTRATION NO.                 31852-298
 •-
THE DEFENDANT:
 IZI   admitted guilt to violation ofallegation(s) No,       1,2

 D     was found guilty in violation ofallegation(s) No.                                                    after denial of guilty.
                                                            -------------
 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                    Nature of Violation

                1                     nv8, Failure to be truthful and/or follow instructions
                2                     nvl2, Excessive use of alcohol




 X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                       HON. LARR             ALAN BURNS
                                                                       CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                EDDIE TOBIAS HUFF (1)                                                    Judgment - Page 2 of 2
CASE NUMBER:              3:12-CR-01738-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.               on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------                                ----------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:12-CR-01738-LAB
